—Order unanimously affirmed with costs. Memorandum: Supreme Court properly directed plaintiffs to provide authorizations permitting defendant to obtain medical records and reports relating to those conditions placed in issue by the instant action (see, Coddington v Lisk, 249 AD2d 817; Syron v Paolelli, 238 AD2d 710; McGuane v M.C.A., Inc., 182 AD2d 1081, 1083). We reject plaintiffs’ contention that the court abused its discretion in directing plaintiffs to pay half the cost of obtaining duplicate copies of the records and reports of treating and examining physicians acquired by defendant through the authorizations (see, Castagnazzi v Schlecker, 159 AD2d 533, 533-534; see also, Tower v Chemical Bank, 140 AD2d 514, 515-516). The authorizations relate to disclosure of the medical records of plaintiff Michael C. Badach’s treating and examining physicians pursuant to CPLR 3101 (a) and 3120 (b), not the release of hospital records referred to in CPLR 3121 (a). CPLR 3121 (a) requires a party obtaining hospital records to provide duplicate copies to the party providing the authorization, but no such requirement is imposed upon a party obtaining medical records of treating and examining physicians (see, Tower v Chemical Bank, supra, at 515-516). Thus, “in keeping with its broad discretion to set the terms and conditions of discovery (see, CPLR 3103 [a]; Nitz v Prudential-Bache Sec., 102 AD2d 914, 915), the Supreme Court fashioned an appropriate remedy by having the plaintiffs shoulder a reasonable cost of the duplication” (Castagnazzi v Schlecker, supra, at 533-534; see, Hualde v Otis El. Co., 235 AD2d 269; Tower v Chemical Bank, supra, at 515-516). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J.— Discovery.) Present — Green, J. P., Pigott, Jr., Balio and Fallon, JJ.